Citation Nr: 1731916	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a higher initial rating for allergic rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2012; a statement of the case was issued in July 2013; and a substantive appeal was received in September 2013. 

The Veteran presented testimony at a Board hearing in May 2015. A transcript of the hearing is associated with the Veteran's claims folder. 

In August 2015 the Board denied service connection for a left knee disability, granted a low back disability, and remanded issues of entitlement to service connection for a left shoulder disability and an evaluation of rhinitis for further development.  The Veteran appealed the denial of service connection for a left knee disability to the Court of Appeals for Veterans Claims (CAVC) which issued a Memorandum decision in December 2016 vacating and remanding the Board's decision.  The remanded issues have been returned to the Board for further consideration.  

A rating decision implementing the award of service connection for a thoraco-lumbar spine disorder was issued in August 2015.  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board finds that an issue of service connection for a bronchitis disorder as secondary to the service connected rhinitis has been raised by the February 2016 VA examination for rhinitis, as it implied that an allergic bronchitis could be due to a worsening of his allergic rhinitis symptoms.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action, in accordance with the amended provisions for filing a claim on or after March 24, 2015. 38 C.F.R. § 19.9 (b) (2016); See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).

The issues of entitlement to service connection for a left shoulder disability and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Allergic rhinitis has not been manifested by nasal polyps.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for allergic rhinitis have not been met. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.97, Diagnostic Code 6522 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2010 and August 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment, VA and other medical records have been associated with the claims file.  Additionally per the Board's remand directives, he was afforded VA examination in February 2016 to address the etiology of his rhinitis disorder, the report of which is responsive to the questions posed and therefore adequate for adjudication purposes.  The duties to notify and to assist have been met. 

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. §  4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis. 38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id.

VA records disclose treatment for allergic rhinitis with symptoms of congestion treated with medication such as nasal fluticasone, loratadine and saline irrigations.  In September 2013 an ENT consult for chronic nasal congestion noted to get worse certain times of year with itching, sneezing and rare drainage but no pain or pressure.  Examination disclosed a deviated septum and large inferior turbinates with normal mucosa and scope negative for polyps or purulence.  On follow-up in October 2013 he still had complaints of nasal congestion left worse than right, but denied facial pain or pressure and hyposomnia.  His nose was crooked, with watery rhinorrhea and deviated septum to the left.  Endoscopy revealed no polyps or pus.  CT scan of sinus revealed no evidence of sinusitis.  He was assessed with allergic rhinitis, deviated nasal septum and inferior turbinate hypertrophy.  See 329 pg. CAPRI at pgs. 109-111.  

The records disclosed continued follow-up for his allergic rhinitis with symptoms of acute bronchitis noted in September 2014.  In January 2015 he was treated at the ER for sinus congestion, with productive cough and fullness in his ears but no headaches.  Examination revealed his nares were patent and boggy, throat erythematous without exudate.  He was assessed with URI, most likely viral.  In February 2015 he continued with chronic nasal congestion not controlled with fluticasone.  In January 2016 he was noted to have been seen for bronchitis by an outside doctor and continued to be using fluticasone.   Id at 27-28, 35, 73-75, 85, 96-97.  

The Veteran underwent VA examinations in September 2011 and February 2016.  The September 2011 VA examination disclosed complaints of nasal congestion, rhinorrhea, itchy eyes and sneezing.  Symptoms were mostly in the nose and eyes and were present year round but worsened during changes of seasons.  He had interference with nasal breathing but had no purulent discharge.  Examination revealed nasal obstruction of 50 percent on each side but no sinusitis.  Flexible scope showed no polyps or purulence.  There were no incapacitating episodes.  The diagnosis was allergic rhinitis.  

The report of a February 2016 VA examination diagnosed allergic rhinitis, deviated nasal septum and hypertrophy of the inferior turbinates.  The Veteran  was noted to use fluticasone and nasal saline.  He had nasal congestion worse on the left.  He believed his problem is worse because it had been suggested in 2013 that he would benefit from septoplasty and inferior turbinate reduction.  He also described getting 1 or 2 episodes of bronchitis each year treated by an outside physician.  On examination, he had greater than 50 percent obstruction of nasal passages bilaterally.  There was no complete obstruction of the nasal passage of either side.  There was no permanent hypertrophy of nasal turbinates and no nasal polyps.  No other significant pertinent findings were noted.  The MRI findings from October 2013 were noted to reveal normal sinuses.  He had no impact on his ability to work.  The examiner summarized that the Veteran had a history of allergic rhinitis with worse symptoms during the spring and fall, with the left nasal congestion noted to always be worse than the right due to deviated nasal septum.  He was noted to have 50 percent congestion bilaterally and bronchitis once or twice a year which the examiner believed may be allergic in nature because of the normal sinus findings in the 2013 CT scan.  The examiner could not say if the allergic rhinitis was any worse but did note the bronchitis as a new finding which could indicate a worsening related to allergies.  
 
Pursuant to Diagnostic Code 6522, the Board has determined that a 30 percent disability rating is not warranted for allergic rhinitis, as the objective medical evidence, including the aforementioned treatment records and the VA examinations of September 2011 and February 2016 have not shown that the Veteran has allergic rhinitis with polyps.  Repeatedly these examinations and records showed no nasal polyps present.  It is clear that the Veteran's condition is manifested by congestion, drainage, and nasal obstruction without polyps.  Thus, the 10 percent rating adequately compensates him for his symptomatology associated with allergic rhinitis. 

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510 (sinusitis, pansinusitis, chronic); however, the medical evidence of record including treatment records, radiological testing and examination reports show no evidence of sinusitis whatsoever including on CT scan.  Thus, a higher rating under the criteria for sinusitis is not warranted.  

In sum, the evidence does not support a disability rating in excess of 10 percent for allergic rhinitis with sinusitis. As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for allergic rhinitis is denied.


REMAND

The Board finds that additional development is required for the remaining claims of service connection for a left knee disorder and for a left shoulder disorder. 

With regard to the claim for service connection for left knee disorder, this matter was remanded by the CAVC with the directives that the Board make a credibility determination as to the claimed left knee injury.  The Board, affording the Veteran the benefit of the doubt, finds his testimony to be a credible account of the injury to the knee as he is shown to have had a number of falls in service reported in the service treatment records, although the knee was not specifically mentioned.  The Board therefore finds that an examination is necessary to determine the nature and etiology of his claimed knee injury.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the left shoulder disability, the Veteran was provided a VA examination in February 2016 to assess the nature and etiology of the claimed disability.  The Board finds that the February 2016 VA examination is incomplete.  While the examiner addressed the etiology of the left shoulder disability, the examiner did not consider the Veteran's lay testimony regarding continued symptomology related to his left shoulder, but only relied on the lack of shoulder symptoms in the VA medical records.  Specifically, during a hearing before the undersigned, the Veteran claimed that he continued to have left shoulder symptoms after injuring it in the same fall where he injured his back (for which service connection is in effect) and he also implied self-treating for the shoulder after service.  Transcript pg.  2-8.  Those lay assertions, while not dispositive to the claim, were not addressed by the examiner in providing the opinion.  

Additionally, the February 2016 VA examination itself is incomplete because there was no radiologic testing conducted while the examiner concluded that there was no current shoulder condition.  However, the examination itself did include findings of mildly limited motion with pain on flexion and abduction and tenderness to palpation on light touch, which made for a difficult examination.  The Board notes that these symptoms appear similar to those noted in service treatment records in September 1991 when he fell and injured the left shoulder with tenderness to palpation over the AC joint and pain on raising his arm over his head.  This record diagnosed a soft tissue injury.  See 52 pg. STRs at pg. 5.  

Consequently, the Board finds that the February 2016 VA opinion regarding the nature and etiology of the Veteran's left shoulder disorder is incomplete.  An addendum opinion must be obtained prior to any appellate review or adjudication.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After securing appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Thereafter, following development in paragraphs 1-2, schedule the Veteran for a VA examination with a medical professional with appropriate training and experience to assess the nature and etiology of his claimed left knee disability.  The electronic claims folder must be reviewed in conjunction with the examination. All appropriate testing should be conducted. The examiner should respond to the following: 

After identifying any and all left knee disabilities, the examiner should opine whether it is as likely as not (50 percent probability or greater) that any current left knee disability is related to service or any incident of service to include the recorded falls noted in service, or if arthritis is diagnosed was manifested to a compensable degree within one year following separation from service.  The examiner is asked to explicitly note consideration of the Veteran's lay statements of the onset of left knee symptoms following a fall down a flight of stairs during service.  A complete rationale for any opinion expressed should be included in the report. 

4.  Following development in paragraphs 1-2, schedule the Veteran to undergo radiological evaluation of the left shoulder to include X-ray and other radiological testing deemed appropriate.  

Following completion of such testing, return the Veteran's claim file, to include the results from such testing, to the VA examiner who conducted the February 2016 VA examination of the left shoulder.  If that examiner is not available, provide the claims file to another appropriately qualified VA medical examiner.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to provide an addendum opinion with regard to the nature and etiology of the claimed left shoulder disorder.  

After identifying any and all left shoulder disabilities, the examiner should opine whether it is as likely as not (50 percent probability or greater) that any current left shoulder disability is related to service or any incident of service to include the recorded left shoulder injury noted in service in September 1991, or if arthritis is diagnosed was manifested to a compensable degree within one year following separation from service.  The examiner is asked to explicitly note consideration of the Veteran's lay statements of the onset of left shoulder symptoms following a fall down a flight of stairs during service.  A complete rationale for any opinion expressed should be included in the report. 

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


